Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 5/10/2021.  Claims 1-3, 5 and 7-8 are currently pending in the application.


The amendment to specification, filed 5/10/2021, is considered and entered by the Examiner.  It is noted that the reference to paragraphs 0074 and 0107 is to these paragraphs in US PG Publication of present application (US 2020/0102416 A1).

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
The present claims are directed to a method of manufacturing high heat resistant and high scratch resistant water-based polyurethane, based on the total amount in weight of a reactive material of a polyurethane prepolymer, adding 10 to 30 wt% of acrylic monomer to dilute the polyurethane prepolymer so as to synthesize water-based polyurethane, and then adding initiator to make acrylic graft modification water-based polyurethane, wherein the acrylic monomer is a combination of the following six monomers: 3-9 wt% of 2-hydroxy ethyl acrylate (2-HEA), 80-90 wt% of methyl methacrylate (MMA), 2-10 wt% of ethyl acrylate (EA), 0.5-5 wt% of acrylic acid (AA), 0.1-2 wt% of glycidyl methacrylate (GMA) and 0.1-2 wt% of triallyl isocyanurate (TAIC).

The cited prior art of record do not teach the combination of six acrylic monomers (i.e. 3-9 wt% of 2-hydroxy ethyl acrylate (2-HEA), 80-90 wt% of methyl methacrylate (MMA), 2-10 wt% of ethyl acrylate (EA), 0.5-5 wt% of acrylic acid (AA), 0.1-2 wt% of glycidyl methacrylate (GMA) and 0.1-2 wt% of triallyl isocyanurate (TAIC)) in said amounts in the preparation of water-based polyurethane.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARUNA P REDDY/Primary Examiner, Art Unit 1764